
	
		II
		110th CONGRESS
		1st Session
		S. 168
		IN THE SENATE OF THE UNITED STATES
		
			January 4, 2007
			Mr. Allard (for himself
			 and Mr. Salazar) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To direct the Secretary of Veterans Affairs
		  to establish a national cemetery for veterans in the Pikes Peak Region of
		  Colorado.
	
	
		1.Establishment of national
			 cemetery in the Pikes Peak region, Colorado
			(a)Pikes Peak
			 region definedIn this section, the term Pikes Peak
			 region means the geographic area consisting of the following counties in
			 Colorado:
				(1)Teller.
				(2)El Paso.
				(3)Fremont.
				(4)Pueblo.
				(b)In
			 generalThe Secretary of
			 Veterans Affairs shall establish, in accordance with chapter 24 of title 38,
			 United States Code, a national cemetery in the Pikes Peaks region to serve the
			 needs of veterans and their families.
			(c)Consultation in
			 selection of siteBefore
			 selecting the site for the national cemetery to be established under subsection
			 (b), the Secretary shall consult with—
				(1)appropriate officials of the State of
			 Colorado and local officials in the Pikes Peaks region; and
				(2)appropriate officials of the United States,
			 including the Administrator of General Services, with respect to land belonging
			 to the United States in that area that would be suitable to establish the
			 national cemetery under subsection (b).
				(d)Authority To
			 accept donation of parcel of land
				(1)In
			 generalThe Secretary may
			 accept on behalf of the United States the gift of an appropriate parcel of real
			 property. The Secretary shall have administrative jurisdiction over such parcel
			 of real property, and shall use such parcel to establish the national cemetery
			 under subsection (b).
				(2)Income tax
			 treatment of giftFor
			 purposes of Federal income, estate, and gift taxes, the real property accepted
			 under paragraph (1) shall be considered a gift to the United States.
				(e)ReportAs soon as practicable after the date of
			 the enactment of this Act, the Secretary shall submit to Congress a report on
			 the establishment of the national cemetery under subsection (b). The report
			 shall set forth a schedule for the establishment of the national cemetery and
			 an estimate of the costs associated with the establishment of the national
			 cemetery.
			
